— Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, that on the pleadings and the statement of plaintiff’s counsel at the trial that the terms of the contract were as admitted in defendant’s answer, the trial court should have found that there was a valid and existing contract between the parties, which consisted of the written offer, signed by defendant, and acceptance, signed by plaintiff, without the added clause in reference to the mortgage tax. All concurred.